On Rehearing.
The opinion of the court was delivered by
Marr, J.
This suit was brought in the Fifth District Court for the parish of Orleans on the seventh of April, 1876, on a promissory note, and to enforce the mortgage given to secure its payment, and final judg*425ment was rendered against defendant, which was signed on the twenty-fifth of June, 1876. Defendant lived in the Sixth Municipal District of the city of New Orleans, and the property mortgaged was situated in that district. The only question is as to the jurisdiction of the court.
The Sixth Municipal District was formerly the city of Jefferson, in the parish of Jefferson, part of the Second Judicial District, which was composed of the parishes of Jefferson, St. Bernard, and' Plaquemines. By act No. 7 of the extra session of 1870, approved sixteenth of March, the limits of the parish of Orleans were extended to the lower line of the city of Carrollton, and that portion of the parish of Jefferson within the new boundary, including the city of Jefferson, was detached from the parish of Jefferson, annexed to the parish of Orleans, and incorporated in the city of New Orleans as the Sixth Municipal District.
This act is silent as to the jurisdiction to which the territory and the inhabitants thus detached from the parish of Jefferson and annexed to the parish of Orleans should be subject, and if no law otherwise provided the jurisdiction of the courts of the parish of Orleans the First Judicial District would necessarily have extended to all the inhabitants and to all the territory included within and constituting part of the parish of Orleans.
By act No. 71 of 1874, approved twenty-third of March, the city of Carrollton was detached from the parish of Jefferson and annexed to the parish of Orleans as the Seventh Municipal District of the city of New Orleans. The second section of this act provides that the portion of the territory of the parish of Jefferson thus detached and annexed to the parish of Orleans “shall be and remain and constitute part of the Second Judicial District of the State.”
In 1876, by act No. 45, approved eighteenth of March, the limits of the Second Judicial District were defined and extended so as to include the Sixth and Seventh Districts of the parish of Orleans, which, with the parishes of Jefferson, St. Bernard, and Plaquemines, were declared to compose the Second Judicial District.
The sessions of the Second Judicial District Court for the Sixth and Seventh Districts were to be held at the court-house in the Seventh District, and this court was declared to have exclusive civil jurisdiction in all cases except matters of probate, when the amount involved exceeds one hundred dollars, and unlimited exclusive jurisdiction in criminal cases. The act goes on to provide for the election of a clerk for this court by the qualified voters pf.the .Sixth and Seventh Districts at the next general election, for the term of four years. The sheriffs of the parish of Orleans were to be the executive officers of the court, the civil sheriff in civil matters and the criminal sheriff in criminal matters.
The jurors were to be drawn by the jury commissioners of the parish *426of Orleans from the entire number of registered voters of the Sixth and Seventh Districts. The residents of these districts were declared to be exempt from jury duty in the other courts for the parish of Orleans, and persons residing in other districts were- exempt from jury duty in that court.
No one questions the power of the Legislature to change the limits of the parishes, and to detach a portion of one parish and annex it to another parish, but the constitution imposes certain restrictions upon the power of the Legislature to change the judicial districts. The city of Jefferson and the city of Carrollton are no longer parts of the parish of Jefferson, and they are both components of the parish of Orleans. The question is whether they are subject to the jurisdiction of the courts of the First Judicial District, which is composed of the parish of Orleans alone, or to that of the court of the Second Judicial District, as defined by the act of T876.
.The constitutions of 1812, 1852, and 1864 are silent as to the power of the Legislature to change the judicial districts, and it would be to no purpose to inquire what was the practice under these several organic laws. By the constitution of 1845, article seventy-five, the first Legislature assembled under it was required to divide the State into judicial districts, “ which shall remain unchanged for six years, and be subject to reorganization every sixth year thereafter.” The number of districts to be not less than twelve nor more than twenty, and the term of office of the district judges was fixed at six years. Article seventy-seven.
The constitution of 1868, article eighty-three, provides that “ the General Assembly shall divide the State into judicial districts, which shall remain unchanged for four years.” The number of districts was to be not less than twelve nor more than twenty, and the district judges were made elective by the people at the general elections for the term of four years.
Although thé terms are different, it is obvious that the constitution of 1868 means, as that of 1845 intended, that the Legislature shall not have power to change the judicial districts during the term of office of the judges, and if no other reason justifies this restriction, it is necessary in order to preserve the independence of the judiciary by placing it out of the power of the Legislature to deprive a judge of his office by abolishing his district before the expiration of his term. The authority of the Legislature to establish new districts, as was done in 1870,1871, and 1874, and to. confer upon the Governor the power to appoint the judges, to hold until the next ensuing general election, may well be questioned.
It will be observed that the act of 1874, by which the city of Carrollton ceased to be part of the parish of Jefferson and became part of the parish of Orleans, guarded against any infraction of the constitutional restriction by continuing it under the jurisdiction Of the Second Judicial *427District, to which it had belonged for years, and- this feature of the act may be taken as the expression of the opinion of the Legislature that the territory might be detached from the parish of Jefferson and annexed to the parish of Orleans at any time, but that it could not be immediately detached from the Second Judicial District.
The Second Judicial District, composed of the parishes of Jefferson, St. Bernard, and Plaquemines, was established by the act of 1860, and it existed as then established at the time of the adoption of the constitution of 1868, which recognized and continued in force all laws not inconsistent with it, or not specially excepted. Article 149.
When the city of Jefferson was detached from the parish of Jefferson and annexed to the parish of Orleans, it would have ceased to be a part of the Second Judicial District, because it was no longer a part of the parish of Jefferson, but for the effect of article eighty-three of the constitution, which requires judicial districts to remain unchanged for four years. The act of 1870, No. 7, can not be considered as violative of the constitution in this respect, because it says nothing touching any change of the jurisdiction to which the detached territory had belonged. The act simply •extends the limits of the parish of Orleans so as to include the city of Jefferson, and amends the charter of the city of New Orleans. That part of the act which made the city of Jefferson part of the parish of Orleans took effect from and after its passage. If the change of jurisdiction which would otherwise have taken place immediately was prevented by article eighty-three of the constitution, a point which we do not now decide, because it is not properly before us, this effect would only be suspended until the expiration of the four years, that is, until the next ensuing general election, in November, 1872, when the term of the'judges of the district courts expired, and we entertain no doubt that from and after that date the city of Jefferson and its inhabitants fell within the jurisdiction of the courts for the, parish of Orleans, simply because the territory was a part of the parish of Orleans, and no law otherwise provided, no clause or feature of the constitution, prohibited this legitimate effect and consequence. There is no room for reasonable doubt or question that from and after the general election of November, 1872, up to the passage of the act No. 45 of 1876, suit might have been brought in the Fifth District Court for the parish of Orleans against a resident of the Sixth Municipal District for any cause of action falling within the competency of the court ratione materioB.
This act of 1876 must be so interpreted as to have effect aDd to be consistent with the power of the Legislature, if such interpretation be legally possible. The Legislature seems, by the terms of the act, to have designed to leave the Sixth and Seventh Districts in the condition in which they were at the time of its passage until the next ensuing general elec*428tion in November, 1876. There could be no court without a clerk. This act undertakes to establish a court, but it makes no provision for the appointment of a clerk until the next general election, when a clerk was to be elected by the qualified voters of the two districts for the term of four years, the constitutional term.
By the act of 1874, as we have seen, the city of Carrollton continued to be part of the Second Judicial -District; and just there the act of 1876 left it. If the constitution, article eighty-three, prohibited the transfer of this territory to another district before the expiration of the term of office of the judge, these two acts do homage to that article, so far as the Seventh District, the city of Carrollton, is concerned. And if the effect of this act of 1876 was to be suspended until the next ensuing election, the Sixth District would have continued to be part of the First Judicial District, under the jurisdiction of the courts for the parish of Orleans, and the Seventh District would have continued to be a part of the Second Judicial District.
If these views be correct, the city of Jefferson, the Sixth Municipal District, was part of the First Judicial District in November, 1872, and so continued to be until November, 1876. The Fifth District Court for the parish of Orleans had complete jurisdiction of the person and property of defendant, and there is no error in the judgment appealed from.
It is not necessary for us to decide, we' desire to be understood as not deciding, whether the courts for the parish of Orleans had jurisdiction over the inhabitants of the Sixth Municipal District prior to November, 1872, nor do .we decide, because it is not necessary to decide, in this case, whether the act No. 45 of 1876 is constitutional. It is plainly susceptible of the interpretation which we have given it, that is, that its effect was suspended until November, 1876, as to the Sixth Municipal District; and, as thus interpreted, it is wholly inapplicable to the case before us, without effect upon the rights of the parties to this suit. This interpretation we are bound to adopt ut res magis voleat quarn pereat.
It is not necessary to express any opinion now as to the force and effect of this act from and after November, 1876, but we may add that the Legislature of 1877, by act No. 85, has repealed it, and transferred the Sixth and Seventh Districts to the jurisdiction of the First Judicial District, to take effect from and after the expiration of the present term of the judge of the Second Judicial District.
¥e are satisfied that the decree herein rendered on the thirtieth of April, 1877, is correct, and it remains unchanged.